Smith, J. Appellant was convicted of violating the Tick Eradication Law by failing to dip his cattle, and has prosecuted this appeal to review that judgment. The trial was had in Little Biver County, and it is first insisted that the Tick Eradication Law was not properly passed in so far as by the amendments thereto if was made to include Little Biver County. The General Assembly, by act No. 86, Acts 1915, page 338, created the Northwest Arkansas Cattle Tick Eradication District, and section 1 named the counties there' embraced. Sections 1 and 6 of this act were amended by act' No. 39 of the Acts of 1917, page 195. Section 1 of this amendatory act reads as follows : ‘ ‘ Section 1. That section 1 of act 86 of the Acts of 1915 be amended so as to include the following named counties in the Northwest Arkansas Cattle Tick Eradication District, namely: * * * Little River. * * *” (1) It is said this method of extending the provisions of the act of 1915 offends against section 23 of article 5 of Constitution, which provides that no law shall be revived, amended or the provisions thereof extended or conferred by reference to its title only, but that so much thereof as is revived, amended, extended or conferred shall be re-enacted and published at length. A decision adverse to appellant’s contention was rendered by this court in the ease of Hermitage Special School District v. Ingalls Special School District, 133 Ark. 157, where a substantially identical objection was made to the act there upheld. (2) The court excluded testimony to the effect that cattle dipped at the vat in question were killed and greatly damaged as the result of being dipped, and that dipping throughout the county had the same effect. No error was committed in this ruling, as the efficacy of dipping was not a proper subject of inquiry by the court, as that is a question which has been passed upon by a board specially appointed to pass upon it and one presumptively especially qualified to decide that question. This is a police regulation, enacted for the general good. We held in the case of Davis v. State, 126 Ark. 260, that noncomplianee with the requirement to dip could not be excused by a showing that particular cattle were not tick infested, as this was a police regulation with which all persons affected by it must comply. So, now, it must be held that the duty to dip and the wisdom and benefits of doing so are not subjects to be inquired into upon the trial of one charged with a violation of that duty. (3) Appellant offered testimony, however, which was excluded by the court to the effect that the mixture in which he was ordered to dip his cattle did not conform to the. formula prescribed by the State Board of Control for use in the tick eradication work; and in this respect we think error was committed. The legislation on this subject confers on the Board of Control of the Agricultural Experiment Station the power and authority to promulgate the necessary rules and regulations to make the work of tick eradication successful, and pursuant to -this authority the board has adopted a formula for use in dipping. It was essential that the board do so to make the regulation effective, and it is only because the board has done so that it is not permissible to excuse a failure to dip by a showing that injury — rather than benefit — would have resulted from doing so. Only the Board of Control has authority to promulgate rules and regulations, and it was manifestly not contemplated that each inspector appointed to enforce the act might order and require the use of any mixture which appeared to him to be efficacious. The action of the court below is defended upon the ground that presumptively the mixture was a proper one to use — and there is such a presumption — but there was offered here a witness who would have testified that he knew the formula prescribed by the Board of Control and that the mixture which it was here proposed to use did not substantially comply therewith. This testimony was competent, and for the error in excluding it the judgment will be reversed and the cause remanded for a new trial.